Citation Nr: 1411401	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  06-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for fatty liver. 

3.  Entitlement to an initial compensable evaluation for right hip tendonitis. 

4.  Entitlement to an initial compensable evaluation for right knee strain with patellofemoral syndrome. 

5.  Entitlement to an initial compensable evaluation for right ankle tendonitis. 

6.  Entitlement to an initial compensable evaluation for lateral epicondylitis tendonitis of the right elbow. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the Army National Guard from March 1981 to August 2004, which included periods of active duty training and inactive duty training.  The Veteran had active service in the United States Army from May 1981 to August 1981 and from February 2003 to July 2004. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions in December 2004, December 2005 and February 2013 by the Department of Veterans Affairs, Regional Office located in Seattle, Washington (RO).

The Veteran filed a timely notice of disagreement (NOD) and substantive appeal as to many of the issues addressed in the December 2004 and December 2005 rating decisions. 

In June 2009, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In an August 2009 decision, the Board promulgated a decision on one issue (i.e., service connection for left inguinal hernia), and remanded the case to the RO via the Appeals Management Center (AMC) for further development on the remaining six issues, to include service connection for diabetes mellitus and fatty liver.  
In a March 2012 letter, the Board informed the Veteran that the Veterans Law Judge who had conducted the June 2009 hearing was no longer employed by the Board, and that he was being given an opportunity to testify at another hearing before a Veterans Law Judge who would make a decision in his appeal. In July 2012, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In October 2012, the Board again remanded six service connection issues to the AMC for additional development, to include seeking the Veteran's assistance in obtaining outstanding records of pertinent private treatment, and providing the Veteran with another VA examination to determine the nature and etiology of his claimed conditions. 

In the February 2013 rating decision, the AMC awarded service connection for right hip, right knee, right ankle, and right elbow disabilities, and assigned each a noncompensable evaluation, effective from July 18, 2004.  The Veteran has filed a timely notice of disagreement as to the initial assigned evaluations, but has not yet been issued a statement of the case (SOC). 

In April 2013, the record reflects that additional service records were received  at the Board in conjunction with this case, and the Veteran's representative  has provided a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to initial increased rating for right knee, right hip, right elbow, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's diabetes mellitus did not manifest until decades after his first period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his first period of service or was incurred during a period of active duty for training (ACDUTRA). 

2.  There is clear and unmistakable evidence that the Veteran's diabetes mellitus  existed prior to, and did not increase in severity beyond the natural progress of the disease during, his second period of active military service.

3.  The Veteran does not have a diagnosed disability to account for findings of a fatty liver.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a fatty liver are not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in September 2004, June 2008, and October 2012 that addressed of the elements concerning his claim for service connection. The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although both the June 2008 and October 2012 letters were sent after his claims were originally adjudicated in 2004 and 2005, the timing deficiency was cured with readjudication of the claim in the February 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent service records as well as all relevant records adequately identified by the Veteran.  The Veteran was provided with VA examinations in August 2005, May 2010, and November 2012.  VA also has obtained an addendum medical opinion in May 2011 from the May 2010 VA examiner.  In the May 2010 examination report and May 2011 addendum, the VA examiner addressed the onset of the Veteran's diabetes mellitus and whether it was incurred during a period of active duty for training (ACDUTRA), and the November 2012 VA examiner addressed whether the Veteran's diabetes mellitus was aggravated during his period of military service beyond the natural progression of the disease.  Both the 2010 and 2012 VA examiners also addressed the question of whether the Veteran's diagnostic findings of fatty liver were manifestations of a disability.  The VA medical opinions were rendered after a review of the record and each examiner provided a comprehensive statement in support of their conclusions.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that there has been compliance with the previous August 2009 and October 2012 remand directives, and no further actions are required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran assistance was sought and additional records of identified private treatment have been associated with the claims folder.  Also, adequate VA medical opinions have been obtained in 2010/2011 and 2012 that address the nature, onset and etiology of the Veteran's claimed conditions as requested in the remand directives.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478   (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Diabetes Mellitus 

The Veteran and his representative have asserted that service connection for diabetes mellitus is warranted because the disability initially manifested during his military service. 

A review of the service treatment records from the Veteran's first period of service (May 1981 to August 1981) does not show any complaints or findings indicative of diabetes mellitus.  His service treatment records from his Washington Army National Guard (WANG) service show that a urine screen conducted in April 1994 revealed "2+ glucose" and the Veteran was referred for evaluation and treatment, including tests to rule out diabetes.  Subsequent WANG service treatment records do not contain any records which show the outcome of the evaluation and treatment for diabetes mellitus; however, WANG service treatment records dated in May and November 2000 show that the Veteran reported having diabetes and being on Glucophage.  

During the July 2012 Board hearing, the Veteran testified that he believes he was first diagnosed with diabetes mellitus in approximately 2000 by a Dr. F. at Yakima Medical Center; however, the available medical evidence of record does not show when his initial diagnosis was rendered.  

The Veteran does not contend that his diabetes mellitus is related to his first period of service from May 1981 to August 1981.  The medical evidence of record does not show that the Veteran was treated for symptoms of indicative of diabetes mellitus until 1994.  As shown above, the competent medical evidence does not show, and the Veteran has not asserted, that his current diagnosed diabetes mellitus was incurred during his first period of service.  38 C.F.R. § 3.303. 

The Board also finds that the diagnosis of the Veteran's diabetes mellitus does not correspond with any period of ACDUTRA.  As diabetes mellitus is a disease, not an injury, the onset must be related to a period of ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Although the Veteran's WANG service treatment records show that he had elevated glucose level in April 1994 and that further testing should be conducted to rule out diabetes mellitus, there is no evidence that the Veteran was diagnosed with diabetes mellitus at that time.  Pertinently, the Veteran reported during a May 2003 medical evaluation board (MEB) that he was first diagnosed in 1997 by his civilian doctor, and during the Board hearings, he testified that he was first diagnosed with diabetes mellitus in 2000 by his civilian doctor.  Given the Veteran's reports that he was first diagnosed with diabetes mellitus by his civilian doctor, it appears highly speculative to suggest that his diabetes mellitus had its onset during a period of ACDUTRA.  Moreover, the Veteran has not related the onset of diabetes mellitus to any particular period of ACDUTRA.  The Board also notes that no medical opinion purports to relate his diabetes mellitus to a period of ACDUTRA.  Rather, the May 2010 VA examiner opined that it was not related to any particular period of ACDUTRA.  Although lay persons are competent to provide opinions on some medical issues, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Nevertheless, as the evidence establishes that the Veteran's diabetes mellitus had onset during his period of WANG obligation, and that he had subsequent periods of ACDUTRA following the onset of disease, the Board has also considered whether the evidence establishes aggravation of the Veteran's diabetes mellitus during any period of ACDUTRA.  Notably, the presumption of aggravation is not applicable where, as here, the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The Veteran has the burden to establish both elements of aggravation (worsening of the disability and that such worsening was beyond the natural progression of the disease).  Here, he has not met that burden.  The Veteran has identified no medical evidence regarding whether any worsening during this period was beyond the natural progress of these conditions.  Determining the natural progress of diabetes mellitus is not a question that is capable of lay observation, but requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Veteran bears the burden of identifying such competent evidence and he has not done so in this case.  The preponderance of evidence is against a finding that the Veteran's diabetes mellitus was incurred or aggravated by a period of ACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The Veteran was reactivated for service in the Army from February 2003 to July 2004.  As discussed above, the evidence in the Veteran's WANG service treatment record demonstrates that his diabetes mellitus existed prior to his entrance into his second period of service.   Although no entrance examination prior to his second period of service is unavailable, and as such, no abnormalities can be shown, there is evidence that clearly and unmistakably shows that the Veteran's diabetes mellitus existed prior to his second period of service.  

Again, the Veteran's WANG service records dated in May 2000 and November 2000 clearly show that he reported that he was diagnosed with diabetes mellitus and being treated with Glucophage prior to his entrance into his second period of service.  In addition, the Veteran has consistently reported that his diabetes mellitus existed prior to his second period of service.  See June 2009 Board hearing transcript page, 19.  The May 2003 examining service physician noted a history with diabetes mellitus existed prior to entry in 2003.   Similarly, in the report of the November 2012 VA examinations, both VA examiners concluded that the evidence documented in the Veteran's WANG service treatment records clearly and unmistakably showed his diabetes mellitus condition existed prior to his enlistment into his second period of service.  

As the evidence of record clearly and unmistakably establishes the fact that the Veteran's diabetes mellitus existed prior to his second period of service, the remaining issue on appeal becomes whether the evidence is clear and unmistakable that the Veteran's pre-existing diabetes mellitus was not aggravated during his second period of service.  38 U.S.C.A. § 1111. 

On April 24, 2003, the Veteran present for treatment in order to have his diabetes medication (Glucophage) refilled.  It was noted that he had been prescribed his medication from a civilian doctor.  It also was noted that the Veteran was scheduled to deploy in 10 days.  On April 28, 2003, the Veteran was seen because his April 24th laboratory findings revealed elevated glucose in his urine and elevated blood sugar.  The Veteran informed the treating service physician that his medication bottle had been mislabeled.  His diabetes mellitus medication was changed from Glucophage to Glyburide. 

In May 2003, the Veteran underwent a medical evaluation board (MEB).  The MEB report shows that the Veteran gave of a reported history of being diagnosed with diabetes mellitus approximately six years ago, and he had a history of elevated blood glucose prior to being diagnosed.  Clinical evaluation revealed the Veteran had diabetes mellitus, without complications, and controlled with medication and diet.  The examining physician noted that the Veteran's "metabolic control is good," and he monitored his blood sugars daily, and he took his medication.  However, the examining physician opined that the Veteran would continue to require close medical attention and he could not be stationed outside a 100 miles from a medical facility.  The examining physician concluded that the Veteran failed to meet the retention criteria was rendered.  

An August 2003 physical evaluation board (PEB) report shows that the Veteran had diabetes mellitus, which was diagnosed in 1997 by his civilian doctor.  The PEB report shows that the Veteran's diabetes mellitus was found to have pre-existed his entrance into service.  It was further concluded that his diabetes mellitus had increased only to the extent of its accepted normal and natural progression, and was not permanently aggravated by his period of active service.  The Veteran was considered unfit for active service because of his diabetes mellitus.  The Veteran was medically discharged from active service in July 2004. 

Here, a review of the record clearly shows that the Veteran's diabetes mellitus increased during his second period of active duty service.  The laboratory findings of elevated glucose in urine and elevated blood sugar, as well as the change in medication and subsequent medical discharge from service, demonstrate an increase in his diabetes mellitus during his second period of service.  The crux of the matter now is whether this increased in severity (permanent worsening) of his diabetes mellitus was a result of his second period of service or the result of the natural progression of the condition.  See 38 C.F.R. § 3.306.

Pursuant to the Board's October 2012 remand instructions, the Veteran was afforded a VA examination in November 2012 that addressed question of the onset of the Veteran's diabetes mellitus as well as the question of permanent aggravation by his second period of service.  Based on a review of the record, the November 2012 VA examiner noted that the Veteran's diabetes mellitus had an onset in April 1994, and he was prescribed medication prior to being cleared for his deployment in 2003, which ultimately led to his medical discharge from service in 2004.  The VA examiner opined that the Veteran's diabetes mellitus clearly and unmistakably was not aggravated beyond its natural progression by his service.  In support of this medical conclusion, the VA examiner noted that the Veteran's was diagnosed during a period of inactive service, and the increase in the Veteran's diabetes mellitus during his period of service was due to lack of increased glucose control and the natural progression of poorly controlled diabetes mellitus so as to require medication.  The VA examiner further noted that being in service, an individual is very physically active, which is a preventative and highly recommended to anyone with diabetes mellitus.  

The Board finds that the 2012 VA examiner has provided a clear explanation for why the increase of the Veteran's diabetes mellitus resulted from a natural progression of the disease and not from some aspect of his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no competent medical opinion of record to the contrary.

The 2012 VA examiner's medical opinion rebuts the presumption of aggravation of in service in this case.  See Laposky, 4 Vet. App. at 334; see also Akins, 1 Vet. App. at 232. 

Other than the Veteran's assertions, there is no evidence of record that indicates that his diabetes mellitus permanently worsened beyond the natural progression of the disease as a result of his service.  The Board has considered the Veteran's own assertion that his diabetes mellitus was aggravated by his second period of service.  The Board finds that the Veteran's assertions as to etiology of his medical condition are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question involving etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the consideration of whether his GERD was worsened beyond the natural progression of the disease is a matter of internal medical that requires medical expertise to determine its exact etiology.  As such, the Veteran's statement that his diabetes mellitus was permanently worsened as a result of his second and third period of service is not competent medical evidence.

In sum, the evidence of record shows that the Veteran's diabetes mellitus did not have an onset until more than a decade after his period of service, and the preponderance of the evidence is against a finding that it was incurred in or aggravated by a period of ACDUTRA.  The evidence also demonstrates that his diabetes mellitus clearly existed prior to his entrance into his second period of service and was not permanently aggravated by his second period of service.  While the Veteran's service treatment records show that his diabetes mellitus increased in severity during his second period of service, the competent evidence of record clearly demonstrates that such increase was a result of the natural progression of the disease and not some aspect of his period of service.  The Board finds that the evidence is against the award of service connection.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.

Fatty Liver

The Veteran asserts that he has a current liver disability because there are diagnostic findings of fatty liver, and this disease was first detected in service.  As noted above, in order to establish service connection, there must be medical evidence of a current disability; competent evidence of disease or injury in-service; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167 (Fed. Cir. 2004).

With regards to element (1), a current disability, under applicable VA regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296  (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  It must be noted that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, there is no basis for a favorable disposition of the Veteran's claim and the appeal must be denied. 

A May 2003 service ultrasound report revealed that the Veteran had a fatty liver.  The diagnosis was non-alcoholic fatty liver, without evidence of chronic liver disease.  Subsequent service and post-service treatment records continue to show that the Veteran had been assessed with fatty liver, but none of the medical records show a diagnosed liver disability.  The physician who conducted the August 2005 VA/QTC examination shows that liver function test was negative for abnormalities, but abdominal ultrasound confirmed findings of fatty liver further.  The 2005 VA/QTC examiner opined that the finding of fatty liver was a manifestation secondary to diabetes mellitus. The Veteran underwent a May 2010 VA examination, and in a May 2011 addendum opinion, the VA examiner concluded that the Veteran's fatty liver is a manifestation of his diabetes mellitus and its less than optimal control.  

The Board sought additional clarification on the nature of the fatty liver finding, which are contained in the report of a November 2012 VA examination.  The 2012 VA examiner explained that the finding of fatty liver, minimal was found in 2003 during the Veteran's active duty, but it is not a diagnostic finding on its own.  Rather, fatty liver is a finding of small deposits of fat in the body of the liver and it is not a disease process.  This is a finding in people with abdominal obesity, even small amounts of obesity and especially in those of Hispanic origin.  The VA examiner concluded that the finding of fatty liver is not related to the Veteran's diabetes mellitus or any other diagnosed disease.

There is no competent evidence of a current diagnosis of liver disability related to disease or injury in service.  Review of the record shows that medical tests revealed that the Veteran has a fatty liver.  However, the medical evidence of record further shows that despite these findings, the Veteran does not have liver disease. Pertinently, the Veteran's liver function tests are consistently negative for abnormalities, and he has no medical history of hepatitis or other chronic liver disease.  See the findings contained in August 2005, May 2010, and November 2012 VA examination reports.  The post-service medical evidence shows that the Veteran continued to have a fatty liver but no liver disease.  

To the extent that both the 2005 and 2010 VA examiners attributed the findings of fatty liver as manifestations of the Veteran's diabetes mellitus, as discussed above, service connection is not warranted for diabetes mellitus.  Moreover, the finding of fatty liver as a manifestation of diabetes mellitus does not demonstrate evidence of separate liver disease upon which to establish an award of service connection. 

The Board finds no proof of a present liver disability to establish an award of service connection.  The medical records show that the Veteran has a fatty liver, but there is no evidence that the Veteran has liver disease.  The finding of fat deposits, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of fatty liver can be attributed, there is no basis to find a liver disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285  (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001). 

The Court of Appeals of Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability to account for the findings of a fatty liver, service connection may not be awarded.  See Brammer, supra; Shedden, supra; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The Veteran's own suggestion that the findings of a fatty liver are indicative of liver disease is afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of a liver disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not submitted any medical evidence which supports his contentions. 

Since there is no evidence of current liver disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.



ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for fatty liver is denied.


REMAND

In March 2013, the Veteran filed a timely notice of disagreement to a February 2013 rating decision that awarded service connection for right hip, right knee, right ankle, and right elbow disabilities, and assigned each a noncompensable evaluation, effective from July 18, 2004.  The Veteran has appealed the initial assigned evaluations.  The Veteran has not yet received a statement of the case for these issues.  Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238  (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement of the Case as to the issues of entitlement to initial increased ratings for right hip, right knee, right ankle, and right elbow disabilities.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


